 GENERAL MOTORSCORPORATION, ETC.509sumed to have special knowledge.No such special knowledge existedhere.The source of the Employer's representation with respect to the.rates of the other companies came from the published contracts of theother companies,and indeed,the contracts were readily available tothe Petitioner for possible refutation of the Employer's claims sincethe contracts had been negotiatedby UAWlocals.Furthermore,we are of the opinion that the Petitioner had an effec-tive opportunity to reply.'The letter and chart were distributed onDecember 31, 1963, and the election was not held until January 3,1964.Only 34 employees were involved in the election and all livedin the same small towns/It would not have consumed much time forthe Petitioner to have communicated with each employee,if it seriouslybelieved that the Employer had materially misrepresented some matterof special significance in the preelection campaign,particularly as theUnion's president also maintained an address in the same town as the34 employees.Finally, we cannot view the Employer's statement asa material misrepresentation within the intent ofHollywood Ceramicseven if the campaign literature were susceptible of the interpretationplaced on it by the Regional Director,for it is clear that the employeesknew enough about the Employer's rates to have realized that no suchmeaning was intended.For the reasons hereinabove set forth we do not adopt the RegionalDirector's recommendation that objection No. I be sustained.Ac-cordingly,as we have overruled objection No. I, as no other objectionsof the Petitioner were sustained by the Regional Director,and as thetally of ballots shows that the Petitioner failed to receive a majorityof the votes cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union, United Automobile,Aerospace and Agri-cultural Implement Workers of America,AFL-CIO, and its LocalUnion No.1119,United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO, and that-this labor or-ganization is not the exclusive representative of the employees em-ployed by Ralston Purina Company,in the unit found appropriate.]GeneralMotors Corporation(Buick-Oldsmobile-Pontiac Assem-bly Division)andEddie AdamsInternationalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, AFL-CIO [GeneralMotors Corporation]andEddieAdams.Cases Nos. 21-CA-5298and 21-CB-2156. June 18, 1964DECISION AND ORDERUpon charges and amended charges duly filed by Eddie Adams, theGeneral Counsel of the National Labor Relations Board, by the Re=147 NLRB No. 59. 610DECISIONS OF NATIONALLABOR RELATIONS BOARDgional Director for the Twenty-first Region, on October 2, 1963,issueda consolidated complaint against Respondent General Motors Corpora-tion (Buick-Oldsmobile-Pontiac Assembly Division) and RespondentInternational Union, United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO (General Motors Corpo-ration).Copies of the charges, the consolidated complaint, and noticeof hearing before a Trial Examiner were duly served upon the Re-spondents and the Charging Party. In substance the complaint al-leged that Respondent Employer and Respondent Union violatedSection 8(a) (1) and 8(b) (1) (A) of the Act, respectively, by main-taining, in effect, a collective-bargaining agreement containing a pro-vision unlawfully restricting the right of employees to distribute or-ganizational material upon the Employer's property.The complaintalso alleged that Respondent Employer maintained, in effect, "ShopRules and Regulations" which unlawfully restricted the employees'right to engage in solicitation. or distribution of union literature, andthereby interfered with, restrained, and coerced employees in the exer-cise of their Section 7 rights in violation of Section 8 (a) (1) of the Act.Respondent Employer's answer admits the jurisdictional and factualallegations of the complaint, but denies the commission of any unfairlabor practices.Respondent Union sent a letter to the Regional Di-rector for the Twenty-first Region, stating that it had decided notto answer the complaint and waiving all participation in the case.On February 27 and 28, 1964, a hearing was held before Trial Ex-aminer Howard Myers.At the conclusion of the hearing the parties,except for Respondent Union, filed a motion to transfer the proceedingdirectly to the Board for findings of fact, conclusions of law, and adecision and order.The motion stated that the parties thereto waivedfurther ruling upon motions by a Trial Examiner, the making offindings of fact and conclusions of law by a Trial Examiner, and theissuanceof a Trial Examiner's decision.The Board granted themotion to transfer the case directly to the Board. The General Coun-sel and Respondent Employer filed briefs.'The Board has considered the briefs and the entire record in thecase, and based thereon hereby makes the following :1.FINDINGS OF FACTA. The business of Respondent EmployerBuick-Oldsmobile-Pontiac Assembly Division is an unincorporateddivision of Respondent Employer operating a plant at South Gate,California.Respondent Employer is a Delaware corporation, withits principal offices in Detroit, Michigan, and with various manufactur-1Respondent Employer's request for oral argument is hereby denied as the record andbriefs adequately present the issues raised herein. GENERAL MOTORS CORPORATION, ETC.511ing and assembly plants and other business establishments in the vari-ous States of the United States.Respondent Employer- is, and at alltimes material herein has been, engaged in the manufacture of auto-mobiles and automobile parts at the above-named plants, and duringthe past 12 months has shipped goods valued in excess of $50,000 di-rectly to firms located outside the State in which Respondent manu-factured said goods.During the same period, Respondent Employerpurchased goods valued in excess of $50,000 which it caused to betransported to its plants from States other than the States in Which theplants or business operations were located.Respondent Employeradmits, and we find, that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction in this proceeding. .B. The labor organization involved.Respondent InternationalUnion, United Automobile,Aerospace,and Agricultural ImplementWorkers of America, AFL-CIO (Gen-eral Motors Corporation),is a labor organizationwithin themeaningof Section2 (5) of the Act.'C. The unfairlabor practicesSince January 11, 1963, and at all times material herein, Respond-ents have maintained u collective-bargaining agreement containing,inter alia,the following provisions :(92)The plants covered by this Agreement will erect bulletinboards which may be usedby the Unionfor posting noticesapproved by the Local Managements and restricted to:(a)Notices of Union recreational and social affairs.(b)Notices of Union elections.(c)Notices of Union appointments and results of Unionelections.(d)Notices of Union meetings.(e)Other notices concerning bona fide Union activitysuch as: Cooperatives;Credit Unions; and UnemploymentCompensation information.(93)The number,location and size of such bulletin boards ineach bargaining unit'under this Agreementshallbe decided bythe Local Management and the ShopCommittee.2A11 findings made by the Board with respect to Respondent Union are based upon theallegations of the complaint which, pursuant to Section 102.20 of the Board's.Rules andRegulations,Series 8, as amended, are deemed admitted by virtue of Respondent Union'sfailure to respond to the complaint.See alsoChevrolet Motor Division, General MotorsCorporation,144 NLRB 862. 512DECISIONSOF NATIONALLABOR RELATIONS BOARD(94)There shall be no other general distribution, or postingby employees, of pamphlets, advertising or political matter, no-tices, or any kind of literature upon Corporation property otherthan as herein provided.Until October 23, 1963, Respondent Employer had the followingshop rules posted on the employee bulletin boards :Committing any of the following acts will be sufficient groundsfor disciplinary action ranging from reprimand to immediate dis-charge, depending upon the seriousness and frequency of the of-fense in the judgment of Management.k22.Unauthorized soliciting or collecting contributions for anypurpose whatsoever on Company premises.23.Unauthorized distribution of literature, written or printedmatter of any description on Company premises.We find, for the reasons stated in our decision inGale Products,Div. of Outboard Marine Corp.,'that Respondent Employer andRespondent Union violated Section 8(a) (1) and 8(b) (1) (A) of theAct, respectively, by maintaining, in effect, a contract provision pro-hibiting the distribution of union literature during nonworking timesand in nonwork areas insofar as the contract prohibition extends tolabor organizations other than the Respondent Union.We further find for reasons set forth in our decision inChevroletMotor Division, General Motors Corporation,4that Respondent Em-player violated Section 8 (a) (1) of the Act by maintaining, in effect,shop rules 22 and 23.II.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth above have a close, intimate,and substantial relation to trade, traffic, and commerce among andbetween the several States and tend to lead to industrial strife burden-ing and obstructing commerce.CONCLUSIONS OF LAw1.General Motors Corporation (Buick-Oldsmobile-Pontiac Assem-bly Division) is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Respondent International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, AFL-CIO (Gen-eralMotors Corporation) is a labor organization within the meaningof Section 2(5) of the Act.3142 NLRB 1246.1Supra. GENERAL MOTORS CORPORATION, ETC.5133.Respondent Employer, by maintaining, in effect; shop rules 22and 23, violated Section 8 (a) (1) of the Act.4.Respondent Employer and Respondent Union, by maintaining,in effect, a' collective-bargaining agreement prohibiting the distribu-tion of union literature during nonworking time in nonwork areasof the Employer's property insofar as said agreement extends tolabor organizations other than Respondent Union, violated Section8(a) (1) and8(b) (1) (A) of the Act, respectively.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.III.THE REMEDYHaving found that Respondent Employer and Respondent Unionviolated Section 8(a) (1) and 8(b) (1) (A) of the Act, respectively,by maintaining, in effect, a contract provision prohibiting the dis-tribution of union literature during nonworking times and in non-work areas, we shall order that they cease and desist from main-taining, giving effect to, or enforcing said provision.However, webelieve that in the circumstances of this case it will not be necessaryin order adequately to remedy the aforesaid unfair labor practicesthat Respondents be required to post the customary notices.Cf.General Dynamics, infra. 'We have also found that Respondent Employer's shop rules 22 and23 violated Section 8 (a) (1) of the Act.However, in light of Re-spondent Employer's rescission of those rules on October 23, 1963,following our decision inChevrolet Motor Division, General MotorsCorp., supra,we do not believe that the policies of the Act requirea remedial order in this respect.5ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders Re-spondent General Motors Corporation (Buick-Oldsmobile-PontiacAssembly Division), its officers, agents, successors, and assigns, andRespondent International Union, United Automobile, Aerospace andAgricultural Implement Workers of America, AFL-CIO (GeneralMotors Corporation), its officers, agents, representatives, successors,and assigns, shall :Cease and desist from :Maintaining, giving effect to, or enforcing any collective-bargainingprovision which prohibits employees from distributing union litera-ture on nonworking time and in nonwork areas of company prop-5General Dynamics,Fort Worth,a Divisionof GeneralDynamicsCorp.,145 NLRB 752.756-236-65-vol. 147-21 514DECISIONS OF NATIONALLABOR RELATIONS BOARD,erty, on behalf of any labor organization other than the labor organi-zation which entered into such provision.MEMBER JENKINS, concurring in part and dissenting in part :I concur in the majority's finding that Respondent Employer vio-lated Section 8(a) (1) of the Act by maintaining, in effect, shop rules'22 and 23, and I agree that a remedial order in this respect is unneces-sary.I also concur in the majority's conclusion that an agreement be-tween an incumbent union and an employer cannot prohibit organiza-tional activity on the employer's premises by employees who areadherents of a rival union (and, presumably, by opponents of anyunion).I would, however, go further and hold that such a con-tractual prohibition of organizational activity is also invalid as ap-plied to employees who are members or supporters of the contracting- union.It is, of course, clear that by the contract clause in issue the contract-ing parties have attempted to limit the organizational rights of em-ployees.InGale Products, supra,the Board stated that "an unlimitedcontractual prohibition against union distribution and solicitationwould unduly hamper the employees in exercising their basic rightsunder the Act."With this general proposition, I am in agreement.But I cannot accept the further holding inGale,reiterated by themajority here, that such a contractual provision can legitimately limitthose "basic rights".of employees who choose to support the incumbentunion.Apart from the anomalous situation this holding ofGalecreates, I think that that holding, and the position, of the majorityhere, fails to give those "basic rights" the recognition the Actcommands.Protection of organizational rights of employees is expressly de-clared in Section 1 to be a primary purpose of the Act, and by Sec-tions 7 and 8(a) (1) and 8(b) (1) (A) these rights are expressly se-cured to theemployees.These rights, in my view, are so fundamentalthat I am unwilling to hold- that they can be waived or bargainedaway by a union for the employees generally or for any specific groupof employees.Except where legitimate reasons for interference withthose basic rights have been established-and none is present here-I think employees have, and should have, the right to assist and sup-port labor organizations of their own choosing irrespective of whetherthe labor organization is an incumbent or a rival one.The purposesof the Act, in my view, are not furthered by the denial to any em-ployees of their basic statutory rights..For the foregoing reasons, I would find the contract clause in issueunlawful not only as it applies to employees who favor a rival labororganization, but to those who choose to support an incumbent one aswell. FASSETTS BAKERY515MEMBER LEEDoM, dissenting in part :Because I adhere to my position in the dissenting opinion inGaleProducts, Div. of Outboard Marine Corp., supra,I would find, con-trary to my colleagues, that the _ Respondent Employer and the Re-spondent Union did not violate Section 8(a) (1) and 8(b) (1) (A) ofthe Act, respectively, by maintaining, in effect, a contract provisionprohibiting the distribution of union literature during nonworkingtimes and in nonworking areas. I would, therefore, dismiss these al-legations of the complaint. In view of the foregoing, I would also,-unlike my colleagues, not find 8 (a) (1) in the Respondent's maintain-ing, in effect, shop rule 23 relating to the distribution of literature.However, because shop rule 22 relates to solicitation which is notcovered by the existing agreement, I join my colleagues in finding.8(a) (1) in the maintaining of that rule; and, like them, I would notrequire a remedial order in this respect since this rule was rescindedon October 23,1963.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Decision and Order.Estate of Nathan Gladstone d/b/a Fassetts BakeryandNewEngland Joint Board, Retail,Wholesale and Department StoreUnion,AFL-CIO.Case No. 1-CA-4319. June 181196!DECISION AND ORDEROn March 30, 1964, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take affirm-ative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.147.NLRB No. 54.